Motion Granted; Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed December 10, 2010.
 
                                                                        In
The                                                       
Fourteenth
Court of Appeals

NO. 14-10-00760-CV

 
In Re Garland D. Anderson, M.D., Randall J. Urban,
M.D., Billy U. Phillips, Ph.D., Vincente A. Resto, M.D., Henry F. Epstein,
M.D., David H. Walker, M.D., Courtney M. Townsend, Jr., M.D., Robert M.
Hirschfeld, M.D., AND THE UNIVERSITY OF tEXAS MEDICAL BRANCH AT GALVESTON,
Relators

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
Relators Garland D. Anderson, M.D., Randall J. Urban,
M.D., Billy U. Phillips, Ph.D., Vincente A. Resto, M.D., Henry F. Epstein,
M.D., David H. Walker, M.D., Courtney M. Townsend, Jr., M.D., Robert M.
Hirschfeld, M.D., and The University of Texas Medical Branch at Galveston have filed
a petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann.
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relators ask this court to compel the Honorable C.G. Dibrell, III, presiding
judge of County Court at Law No. 2 of Galveston County, to set aside his
amended order, signed January 7, 2010, granting real parties in interest’s
verified petition for an order authorizing the taking of presuit depositions to
investigate a potential claim or suit, and his order, signed August 2, 2010, denying
relators’ motion for reconsideration and directing relators to appear for the
depositions in compliance with the January 7, 2010 order.  
Real parties in interest have filed an unopposed
motion to dismiss this original proceeding as moot because the underlying case
has been nonsuited.  Relators’ request for relief in connection with the
presuit depositions is now moot.  The motion is granted.  
Accordingly, relators’ petition for writ of mandamus
is ordered dismissed.  The stay imposed by this court’s order issued on August
19, 2010, is lifted.  
 
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson, Frost, and Brown.